Citation Nr: 0406279	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  01-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In January 2004, the veteran was scheduled for a VA Travel 
Board hearing.  However, he failed to report for that hearing 
and provided no explanation for his failure to report.  The 
Board is aware that the RO's hearing notification letter was 
returned as undeliverable; this letter, however, was sent to 
the latest address of record, and there is no indication that 
the veteran has subsequently notified the RO of a change of 
address.  His hearing request, accordingly, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

The veteran also initiated an appeal of the RO's December 
2002 denial of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability due to right 
foot surgery in October 1998.  This issue was addressed in a 
May 2000 Statement of the Case, but the veteran has not 
responded to this issuance to date.  Accordingly, the Board 
finds that this issue is not presently before the Board on 
appeal.


REMAND

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less;  (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2003).  38 C.F.R. 
§ 3.351(c) (2003).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2003).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 (West 2002) and who is not 
in need of regular aid and attendance shall be as prescribed 
in 38 U.S.C.A. § 1521(e) (West 2002) if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2003).

In this case, the RO has predicated its denial of the 
veteran's claim on a VA medical report from October 1999.  
This report, however, is more than four years old and is not 
sufficiently contemporaneous to provide a basis for a 
determination of the veteran's appeal in the instant case.  
As such, a further VA evaluation is needed.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.
  
2.  The RO should then afford the veteran 
a  comprehensive VA general medical 
examination to determine the current 
severity of his disabilities and their 
effect on his ability to leave his home 
and to care for his basic needs without 
the aid of others.  The RO should provide 
the examiner with the claims file, and 
the examiner must review the claims file 
in conjunction with the examination.  All 
indicated studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) should be completed as 
well.  The examiner should state whether 
the veteran's disabilities render him in 
need of regular aid and attendance or 
housebound (with consideration of all 
factors indicated in the VA Form 21-
2680), and all opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the issue of 
entitlement to special monthly pension 
based upon the need for regular aid and 
attendance or housebound status.  If this 
claim remains denied, the RO should then 
issue a Supplemental Statement of the 
Case addressing the claim.  This 
Supplemental Statement of the Case should 
also include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).

Then, after a reasonable period of time, this case should be 
returned to the Board, if in order.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


